DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed. 
The present invention is directed to generating session embeddings for summarizing activity.  Each independent claim identifies the uniquely distinct features:

obtaining a first sentence representing a first session with a user and a second sentence representing a second session with the user, wherein each of the first and second sessions comprises a sequence of actions between the user and a set of jobs;

applying, by one or more computer systems, a language model to token embeddings of a first set of tokens in the first sentence and position embeddings of token positions in the first sentence to produce a first session embedding for the first session;

applying, by the one or more computer systems, the language model to the token embeddings of a second set of tokens in the second sentence and the position embeddings of the token positions in the second sentence to produce a second session embedding for the second session; and



The present invention is directed to generating session embeddings for summarizing activity.  Each independent claim identifies the uniquely distinct features:

one or more processors; and

memory storing instructions that, when executed by the one or more processors, cause the system to:

obtain a first sentence representing a first sequence of actions between a user and a set of jobs;

apply a language model to token embeddings of a first set of tokens in the first sentence and position embeddings of token positions in the first sentence to produce a first set of output embeddings;

combine the first set of output embeddings into a first session embedding that encodes the first sequence of actions; and

output the first session embedding for use in characterizing job-seeking activity of the user.

The closest prior art, US 2020/0342316 A1 (“Shazeer et al.”); US 2018/0268298 A1 (“Johansen et al.”); US 2018/0121787 A1 (“Hashimoto et al.”); US 2020/0372117 A1 (“Han et al.”); US 2020/0279017 A1 (“Norton et al.”), fail to anticipate or render obvious at least the above limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664